Case: 1:19-cv-00122-GHD-RP Doc #: 27 Filed: 07/14/20 1 of 1 PagelD #: 140

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
SHANNON MCLEAN PLAINTIFF
Vv. _ CIVIL ACTION NO, 1:19-CV-00122-GHD-RP
MISSISSIPPI STATE UNIVERSITY; et al. DEFENDANTS
ORDER

Pursuant to an opinion entered this date, it is hereby ORDERED that:

(1) the Defendants’ motion to dismiss [17] is GRANTED IN PART and DENIED IN
PART;

(2) the portion of the motion seeking dismissal of the Plaintiffs claims against Defendants
Dr. Andrew Mackin, Dr. Gary Burt, and Julie Burt, which includes an assertion of
QUALIFIED IMMUNITY, is GRANTED based on qualified immunity, and the
Plaintiff’s claims against these three Defendants are DISMISSED WITH PREJUDICE;

(3) the portion of the motion seeking dismissal of the Plaintiffs claims against the
Defendant President Mark Keenum, in his official capacity, based on Eleventh

Amendment Immunity, is DENIED; and

(4) the Plaintiff's claims against the Defendant Mississippi State University and the
Defendant President Mark Keenum, in his official capacity, shall proceed.

All memoranda, depositions, declarations, and other materials considered by the Court in
ruling on these motions are hereby incozppraled into and made a part of the record in this action,

SO ORDERED, this, the Coes of July, 2020.

Me M Noctox

SENIOR U.S. DISTRICT JUDGE

 

 
